Citation Nr: 1210037	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include degenerative joint disease (DJD), claimed as secondary to service-connected pes planus.

2.  Entitlement to service connection for DJD of the spine claimed as secondary to service-connected pes planus.

3.  Entitlement to service connection for DJD of the hips claimed as secondary to service-connected pes planus.

4.  Entitlement to service connection for DJD of the knees claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and June 1997 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 1998, the Veteran and a witness testified at a Travel Board hearing in St. Louis, Missouri, before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.

In an August 1999 decision, the Board denied the Veterans claims for service connection for a bilateral ankle disorder and degenerative joint disease of the lumbar spine, knees, and hips, all claimed as secondary to pes planus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2001 order, vacated the Board's decision and remanded the matters for VA to obtain additional evidence and for readjudication of the claims.  In June 2003, the Board remanded the case for further development and for the RO to readjudicate the issues on appeal.  

In February 2005, this case was again before the Board, which again denied the claims.  The Veteran appealed this decision to the Court which, in a July 2007 Memorandum Decision, vacated the Board's decision and remanded the matters for VA to obtain additional evidence and for readjudication of the claims.  

In March 2008, this case was again before the Board, which remanded the case for another Board hearing.  The Veteran had requested a new hearing before another Veterans Law Judge because the Veterans Law Judge who presided over his July 1998 hearing was no longer employed by the Board.  

In May 2008, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2010, this case was again before the Board when it was remanded for further development.  It has now been returned for further appellate consideration.  The Board finds that VA has substantially complied with the Board's remand. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral pes planus.

2.  The most probative and competent clinical evidence of record is against a finding that the Veteran has bilateral ankle disability, to include DJD, caused by, or aggravated by, a service-connected disability. 

3.  The most probative and competent clinical evidence of record is against a finding that the Veteran has bilateral knee DJD caused by, or aggravated by, a service-connected disability. 

4.  The most probative and competent clinical evidence of record is against a finding that the Veteran has bilateral hip DJD caused by, or aggravated by, a service-connected disability. 

5.  The most probative and competent clinical evidence of record is against a finding that the Veteran has DJD of the spine caused by, or aggravated by, a service-connected disability. 


CONCLUSIONS OF LAW

1.  Bilateral ankle disability, to include degenerative joint disease, is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310 (2011).

2.  Degenerative joint disease of the spine is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310.

3.  Bilateral hip disability, to include degenerative joint disease, is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310.

4.  Bilateral knee disability, to include degenerative joint disease, is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  However, in the present case, the Board notes that the Veteran's claims were adjudicated by the RO prior to the enactment of the VCAA and prior to the Court's decision in Dingess/Hartman.  Thus, compliance with VCAA and subsequent Court cases was not logically possible in 1997.

In VA correspondence to the Veteran in June 2003, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In VA correspondence dated in March 2010, VA informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.

The Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  Moreover, the Veteran is represented by an attorney.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the statements of the Veteran and his spouse, to include testimony at Board hearings, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

The Veteran testified at the May 2008 Board hearing, that he saw Dr. G. in Springfield for his hip.  Based on this testimony, the Board remanded the Veteran's claim in February 2010 for VA to attempt to obtain any pertinent records from Dr. G.  The Board also directed that VA attempt to obtain radiograph reports of x-rays taken in May 2004.  Subsequently, in March 2010, VA requested the Veteran to provide medical records or authorization for it to obtain records from all pertinent medical providers.  In September 2011, VA specifically requested the Veteran to provide authorization for it to obtain records from Dr. G.  In September 2011, the Veteran's attorney submitted correspondence in which he stated that the Veteran is not treated with Dr. G. and has been treated at a VA facility for the past 20 years.  In addition, the Veteran submitted a May 2004 clinical record contending that it is the May 2004 x-ray report.  Based on the foregoing, the Board finds that VA does not have a further duty to attempt to obtain any private records.  

In December 2011, VA received correspondence from the Veteran's attorney in which the attorney stated that he did not believe that all records from the Mt. Vernon Community Based Out Patient Clinic (CBOPC) have been obtained.  He requested an additional 30 days to obtain any such records.  A December 7, 2011 VA Report of General Information reflects a telephone contact between VA and the attorney's office.  The attorney, through his assistant, stated that they expected to receive VA clinic records "any time and anticipate forwarding same for consideration."  No such records have been received from the Veteran or his attorney in the 90 days since the December 2011 telephone contact.  In addition, the Board notes that the claims file does include records from the Mt. Vernon VA CBOPC.  Neither the Veteran, nor his attorney, has indicated which, if any specific records, are not associated with the claims file.  The Board notes that the Veteran's claim has now been pending for more than 14 years.  The claims file includes numerous clinical records and clinical opinions.  The issues on appeal are issues of service connection, specifically, whether the Veteran's current disabilities are secondary to his service-connected pes planus disability; thus, current records with regard to treatment are not probative of the element of "nexus."  Based on the lack of identification of any missing records, the 90 days which the Veteran has been given to submit to submit additional records, and the required element for the issues on appeal, the Board finds that a remand to obtain further treatment records is not warranted and would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

An Independent Medical Opinion (IMO) was obtained in July 2009 with an addendum in September 2009.  A VA examination and opinion was obtained in May 2010 with addendums in November 2010 and September 2011. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions obtained in this case are more than adequate, as they are predicated on a review of the records and provide thorough rationales, to include discussions of the evidence submitted by the Veteran which is positive to his claims, and an indication that a search and review of medical literature was completed. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis. Robinson v. Mansfield, 21 Vet. App. 545 (2008).  The Veteran has claimed that his bilateral ankle disorder, DJD of the spine, bilateral hip DJD, and bilateral knee DJD, are due to his service-connected bilateral pes planus, and there is no evidence of record that the Veteran's claimed disabilities may be related to active service; therefore, the Board's discussion will be limited to the claimed disabilities on a secondary basis.  In addition, the Board notes that the Veteran was denied entitlement to service connection ,on a direct incurrence basis, for a back disability by an August 1978 Board decision. 

The first element for entitlement to service connection on a secondary basis requires evidence sufficient to show that a current disability exists.  

Osteoarthritis of the lumbar vertebrae was diagnosed on VA examination in 1965, minute spur formations at the level of L4-L5 were shown by VA x-ray in 1977, and degenerative joint disease was diagnosed clinically and on x-ray on VA examination in January 1997. (Osteoarthritis is degenerative joint disease. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).
 
A May 2010 VA radiology records reflects an impression of mild degenerative joint disease of the right and left hip joints.

A May 2010 VA radiology report of the right knee reflects moderate degenerative joint disease of the patellofemoral compartment and mild narrowing of the medial compartment without associated degenerative spurring.  The left knee impression was minimal spurring of the superior facet and marginal spurring of the tibial plateaus without significant joint space narrowing. 

A May 2010 VA radiology report of the right ankle reflects minimal degenerative changes.  A May 2010 VA radiology report of the left ankle reflects mild degenerative changes.

Thus, the evidence reflects that the Veteran does have currently diagnosed disabilities, and the first element has been met.

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service connected for bilateral pes planus effective from July 1956.  The probative competent clinical evidence of record, as discussed below, is against a finding that the Veteran's has bilateral ankle disorder, DJD of the spine, bilateral hip DJD, and bilateral knee DJD, due to his service-connected bilateral pes planus, or that such disabilities were aggravated by his service-connected pes planus. 

The claims file contains numerous clinical opinions with regard to the Veteran's disabilities, which the Board summarizes below. 

Dr. F.D.S.

A November 1976 letter from F. D. S., M.D., shown by his letterhead to be a specialist in orthopedic surgery, included his findings on examinations of the Veteran in August and November 1976 regarding complaints of low back pain radiating down the right lower to lateral aspect of the right ankle.  Examination of the back in August 1976 showed limitation of motion.  An x-ray of the lumbar spine revealed marked widening of the 4th lumbar and narrowing of the lumbosacral intervertebral spaces.  The 4th and 5th lumbar vertebral bodies were larger than normal in their diameters.  The diagnosis was right 5th lumbar neuropathy secondary to 4th lumbar discopathy.  In November 1976, the examination varied little and the diagnosis was the same. 

A December 1976 letter from Dr. F.D.S. pertained to an examination of the Veteran's feet.  The Veteran stated that after climbing and walking on concrete floors and after several hours of walking he got numb up to his knees and also developed pain in the right thigh and low back.  On examination, the Veteran walked without a limp.  His static foot posture, weight bearing, showed a "rather severe pes planus with moderate pronation."  The Veteran could not walk well on his tip toes and could walk well on his heels.  He had normal range of motion in the ankles, mid-tarsal joints, tarsal joints, and phalanges.  There were no abnormal weight bearing callosities.  X-rays revealed no significant bone or joint abnormalities.  The diagnosis was moderate to marked pes planus and symptoms of foot strain. 

Dr. F.D.S. did not provide an opinion with regard to a relationship between the Veteran's pes planus and his claimed disabilities of the knees, hips, and ankles. 

As noted above, the evidence reflects that Dr. F.D.S. is an orthopedic surgeon.  He attributed the Veteran's back complaints to lumbar discopathy, not to pes planus.  Moreover, Dr. S.'s reports also indicated that complaints regarding the right ankle were due to "low back pain radiating down [the] right lower to lateral aspect [of the] right ankle".

Thus, ankle pain was associated with the back disorder and not with the foot disorder.  Pain was radiating down, not up, a characteristic of lumbar disc disease. Disk syndrome is "a constellation of symptoms and signs, including pain, paresthesias, sensory loss, weakness, and impaired reflexes, due to a compressive radiculopathy caused by intervertebral disk pressure". Stedman's Medical Dictionary 1728 (26th ed. 1995). 

Dr. W.C.R.

A June 1977 report pertaining to examination of the feet and legs from W. C. R., D.P.M., revealed abnormalities including the following: parasthesia at the middle and lower half of the lateral aspect of both legs and over the dorsum of the foot; limited internal and external rotation at the hip; subtalar deviation medially with the talus rotating downward and the calcaneous moving laterally; and second to third degree flat feet.  Dr. W.C.R. noted that the prognosis was poor unless some prosthesis was made for the foot. 

May 1997 correspondence from Dr. W.C.R., reflects that the Veteran had complaints that his feet and toes went numb when standing and walking and that this extended up to the hips, especially the right hip.  Dr. W.C.R. also noted that a comparison of x-rays taken in 1977 and 1997 showed an increase in dorsal spurring, and pronation was more deviated so that the degree of flat foot was 3 degrees.  There was inward bowing of the tendo Achilles and upon manipulation of the articulation pain was exhibited .  The lateral aspect of the right ankle was noted to be slightly swollen.  

Dr. G.J.H.

In a November 1996 letter, G.J.H., III, M.D., who, according to his letterhead, specialized in internal medicine, stated that the Veteran had had diffuse pain and disability from his back, legs, and knees.  Dr. G.J.H. stated, "I feel that this is, at least, contributed to by his fallen arches and flat feet dating from 1953." 

In an October 2001 statement, Dr. G.J.H., stated in pertinent part, 

[The veteran] has pes planus (flat feet), which he developed many years ago in the service.  He has subsequently developed arthritis of the ankles, knees, hip, and back limiting his function. . . . . While the cause of arthritis has continued to elude medical science, there is no doubt in my opinion, that [the veteran's] foot deformity has greatly exacerbated his discomfort.  Furthermore, it is foolish to think that at this late date that orthopedic appliances will improve his condition. 

Dr. G.J.H. stated that he had reviewed the Veteran's claims file, and he reiterated his opinion that the Veteran's foot deformity had "drastically contributed to his suffering from ankle, knee, hip, and back arthritic disease." 

Dr. G.J.H. noted that the cause of arthritis has "continued to elude medical science"; however, Dr. G.J.H. has not been shown to have specialized training in orthopedics.  Moreover, he did not discuss the Veteran's decades of physical work after service, or the effects, if any, of the Veteran's weight and age on his joints.  He did not discuss the Veteran's prior diagnosis of sciatic nerve syndrome, or the possibility of trauma as the cause for the Veteran's compression deformity.

Dr. J.O.R.

The record reflects that Dr. J.O.R. is associated with the same practice of Dr. G.B., whose opinion is discussed below.  A March 1997 letter from J.O.R., D.P.M., noted that the Veteran was seen with complaints of painful flat feet for four years and severe pain of the bilateral knees, hips, and low back pain which the Veteran attributed to his flat feet.  Objective findings included significant pain with range of motion at the subtalar joints, ankle joints, and knee joint, bilaterally, and the hip on the right.  Gait analysis revealed a marked pronation through the stance phase of gait, bilaterally, and the feet were significantly abducted with gait.  The impression was osteoarthritis of the subtalar joints, ankle joints, knee joints, and the right hip with posterial tibial dysfunction.  Dr. J.O.R. noted, "[a]ll of these can easily be attributed to his acquired pes planus." 

In a statement from Dr. J.O.R., dated in September 2001, he stated 

I have conducted and completed my own Longitudinal Medical Review and Examination of [the Veteran's] medical examinations and records contained in his VA "C-File" . . . . 

Based on my personal medical experience, my physical examination of [the Veteran], and my completion of my longitudinal medical review of all the medi[c]al examinations and records contained in [the Veteran's] VA "C-File" . . . it is my medical opinion that [the Veteran] suffers from chronic refractory inflammatory pain in the bilateral feet, ankles, knees, hips, and the low back, all of which have resulted from profound pes planus and ankle valgus bilaterally.  Specific diagnoses include bilateral plantar fasciitis, bilateral posterior tibial tendon dysfunction with tendonitis, bilateral ankle, knee and hip synovitis/arthritis and lumbar lordosis.  It is common knowledge in the podiatric and orthopedic communities that long-standing pes planus (especially with pronounced ankle valgus) commonly results in this chronic pain scenario which [the Veteran] has experienced for the past 40 plus years.

Furthermore, [the Veteran] has failed to improve with therapeutic footwear and insoles and; therefore prognosis is poor. . . . 

The Board acknowledges Dr. J.O.R.'s statement that it is common knowledge in the podiatric and orthopedic communities that long-standing pes planus commonly results in this chronic pain scenario which the Veteran has experienced for the past 40 plus years.  However, the IMO orthopedic opinion of record, as stated below, refutes this statement as it pertains to orthopedists.  Moreover, Dr. J.O.R. did not provide a rationale as to how the Veteran's pes planus caused or aggravated the Veteran's degenerative joint disease, other than to say it is "common knowledge."  He did not discuss the Veteran's lengthy physical work after service, his weight, and his age, and the effect they had, if any, on his joints.  He did not discuss the Veteran's prior diagnosis of sciatic nerve syndrome, or the possibility of trauma as the cause for the Veteran's compression deformity.

Dr. A.M.M.

According to a February 1998 report from A.M.M., M.D., (board certified in physical and medical rehabilitation), the Veteran presented with complaints of bilateral knee pain, hip pain, back pain and feet pain.  The Veteran gave a history of having been required to perform multiple duties in the service between 1953 and 1956 that resulted in a deformity of his feet which, Dr. A.M.M. noted, "according to the records the patient presented to me, he was diagnosed with pes planus of both feet with significant osteoarthritis."  Dr. A.M.M. further noted that the Veteran reported progressive deterioration since his time in the service including stiffness of both knees and hips, and numerous episodes of back pain that at times was severe. 

On examination, there was mild to moderate limitation of motion of the lumbosacral spine, limitation of internal and external rotation of the hips, and limitation of flexion of the knees.  Dr. A.M.M. reported that review of "previous radiological testing" of both feet, knees, and the lumbosacral spine showed findings consistent with osteoarthritis changes.  The impression was progressive degenerative joint disease of the lumbosacral spine and both knees and feet; pes planus with progressive deterioration of his gait pattern and increased load on his knees and hips resulting in progression of his degenerative joint disease; and alteration of his gait pattern due to the deformity of both feet with the associated development of degenerative joint disease of the knees, hips and lumbosacral spine. Dr. A.M.M. noted that, if the Veteran's condition deteriorated, he would need to be evaluated by an orthopedic surgeon. 

In a September 2001 statement, Dr. A.M.M., acknowledged review of the claims file and stated in pertinent part as follows: 

It is noted that the patient was discharged from the military with a medical reason based on his flatfeet as well as the progression of osteoarthritic changes in his knee and hip. 

Also the patient had extensive medical records of being seen by numerous podiatrists and has had various diagnoses associated with severe osteoarthritis of the talocalcaneal joint and navicular joint with extensive pes planus of both feet. 

. . . . 

The patient is currently utilizing several orthotic devices in his shoes. . . . 

On examination, Dr. A.M.M. reported deterioration in range of motion of the spine, hips, and knees in comparison to the previous examination in February 1998. Manual muscle testing showed generalized persistent progressive muscle weakness. Dr. A.M.M. stated as follows: 

All of the previous medical records as well as the radiological testing continued to show significant osteoarthritis with progressive degenerative joint disease in both of the feet and ankle joints as well as the lumbosacral spine with significant facet joint disease and osteophytes. 

The impression was progressive degenerative joint disease of the lumbosacral spine and both knees and feet, deteriorating; pes planus with progressive deterioration of his gait pattern was continuing and deterioration of his functional mobilities; and continuing deformities in both feet leading to further deterioration of both knee joints and hip joints and lumbosacral spine due to his posture.  Dr. A.M.M. further stated, in pertinent part, 

It is my medical opinion, as indicated previously, that apparently his mechanical deformities of flatfeet pes planus had significant elements in deterioration and progression of his degenerative joint disease and osteoarthritis.  It is apparent that his functional activity continued to deteriorate, and he was even having difficulty as per his active daily living and has been relying on his family member to assist him. 


In his September 2001 statement, Dr. A.M.M stated that "numerous podiatrists" had rendered "various diagnoses associated with severe osteoarthritis of the talocalcaneal joint and navicular joint".  However, Dr. A.M.M. could only have been referring to Dr. J.O.R.'s report, because no other podiatrist whose reports are of record had diagnosed osteoarthritis of the ankle joints. 

Although Dr. A.M.M. acknowledged review of the claims file, he stated that the Veteran was "discharged from the military with a medical reason based on his flatfeet as well as the progression of osteoarthritic changes in his knee and hip".  The Board finds that this is not a correct recitation of the facts.  The Veteran's report of medical examination, dated in June 1956, reflects that the Veteran's lower extremities, except for his feet, were normal.  The only abnormalities of the Veteran noted upon discharge were harsh vesicular sounds of the lungs, obesity, and severe symptomatic pes planus.  In addition, an October 1956 VA examination reflects that gait and posture were not grossly abnormal, and the general orthopedic examination was completely normal with except for compression deformity of the L-4 and bilateral weak foot.  There was no diagnoses or complaints of the knee, ankles, or hips.  Contrary to Dr. A.M.M.'s contention, the Veteran did not have a showing of the progression of osteoarthritic changes in his feet, knees, or hips in service.  There was no evidence of arthritis of the feet in service or on VA x-ray in February 1965, December 1976, or June 1994.  In addition, osteoarthritis of the hip and knees was not shown in service and still was not shown on x-rays done by VA in 1997, more than 40 years after service.  

In addition, the Veteran's DD Form 214 shows that he enlisted for three years and was discharged exactly three years later at the expiration of his term. 

Dr. R.T.D.

The claims file also includes March 1997 correspondence from private podiatrist, R.T.D., D.P.M.  Dr. R.T.D. stated that the Veteran was examined in his office in March 1997, with complaints of lower extremity and low back pain, which the Veteran felt were a result of his longstanding flat footedness.  Dr. R.T.D.'s examination findings included chronic tenosynovitis of the extrinsic musculature of the foot, plantar fasciitis, gastrocnemius equinus and a posteriorly rotated pelvis.  He stated that the last two mentioned observations were often the causes of particularly low back pain.  He also stated that he believed the potential existed that the Veteran's long standing pes planus deformity over the past 44 years could very likely have created a chronic condition of the low back and potentially also of his knees and hips.  The Board finds that such an opinion is too speculative to be of probative value. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

In June 2004 correspondence, Dr. R.T.D. stated that the Veteran had presented to him again and showed him a pair of Footmaxx orthotics which the Veteran stated were dispensed by VA.  The Veteran reported no improvement with the devices and complained of ongoing pain in his back, hips, knees, ankles, and feet.  Gait examination revealed a stooped style of gait with an apropulsive gait style, with excessive internal tibial rotation and overpronation of the foot, including the midtarsal and subtalar joints.  Dr. R.T.D. stated that he had "longitudinally reviewed the patient's C file."  He also reported having reviewed radiographs of the Veteran's feet obtained "by an outside source" on May 24, 2004.  He stated in pertinent part, 

[The Veteran] possesses pronounced overpronation of his feet and ankles, which causes excessive internal tibial rotation, which then puts a torque on his knees and hips. Long-term overpronation, as documented by the onset of these flatfoot changes since his military service in the 1950's, has certainly caused chronic abnormal motion in these joints as well as has understandably caused arthritic exacerbation.  I also feel his stooped gait and foot position are likely resulting from his altered apropulsive gait style because of a functional hallux limitus condition related to his overpronation, which clearly has been documented in medical journals to create back pain. 

I have not personally examined this patient's spine or hips, however, I am comfortable in stating if his ankle, knee, hip, and lower-back disorders are not caused by his significant overpronation pes planus, it is a 50% plus probability any of the affected joints have been chronically exacerbated by his overpronated pes planus deformity. 

Although Dr. R.T.D. stated that he was comfortable in opining as to the probability of the Veteran's affected joints and pes planus, he also acknowledged that he had not examined the Veteran's spine or hips.  Moreover, he noted that the Veteran's flatfoot changes since his military service has "certainly caused chronic abnormal motion in these joints"; however, he did not acknowledge the reports that the Veteran had normal gait for more than 20 years after separation from service (See October 1956 and December 1977 medical reports.)

Dr. G.B. 

As noted above, the record reflects that Dr. G.B. is associated with the practice of Dr. J.O.R.  Correspondence from Dr. G.B., D.P.M., dated in June 2004 is associated with the claims file.  Dr. G.B. noted that he had examined the claims file, and examined and x-rayed the Veteran in his office on May 24, 2004.  It was noted that the Veteran reported that he had been treated with multiple foot orthoses from 1953 through 2004 without significant improvement.  He stated that the Veteran "complained of chronic back pain initially verified by VA Orthopedic examination in 1956 and has progressed to hip and knee pain.  This indicates that the effects of the flat feet are progressive in nature." 

On examination, Dr. G.B. noted severe tenderness along the course of the posterior tibial tendons and plantar fascia.  The Veteran had limited dorsiflexion in the ankle.  Concerning the x-rays done in his office, Dr. G.B. stated that they "revealed that he has zero degree calcaneal inclination angles, and there is marked talar adduction with greater than fifty percent uncoverage of the talar head.  This is consistent with marked inward displacement of the ankle."  Dr. G.B.'s findings were as follows:


My findings are of pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which are not improved by orthopedic shoes or appliances. 

There is no question that the feet problems have contributed to his hip, knee, and back problems, and this is confirmed by Dr. [A.M.M.] and further, the literature supports this.  I refer you to a textbook entitled, "Clinical Biomechanics of the Lower Extremity" by Ronald Valmassy, which has numerous contributions by various medical specialties confirming this statement. 

Therefore my conclusion is: If [the Veteran's] ankles, knees, hips, and back disorders were not caused by his severe pes planus, there is a much greater than 50% probability that any of the affected joints have been permanently aggravated (i.e., has undergone an increase in severity of the underlying disorder, or has been chronically worsened) by his severe pes planus. 

Dr. G.B. submitted additional correspondence dated in April 2010.  In that correspondence, he opined that the Veteran's diagnoses have remained the same (i.e. severe pes valgo planus bilateral and gastrosoleal equines).  He further opined that the Veteran's condition is severe enough that it would cause degenerative joint disease in the spine, knees, and hips.  

Dr. G.B. noted that he has been in practice for 22 years, is a fellow of the American College of Foot and Ankle Surgeons, is board certified by the American Board of Podiatric Surgery in Foot and Ankle surgery, and is an Associate of the American College of Podiatric Sports Medicine.  

The Board acknowledges that it is apparently an accepted viewpoint in podiatry that altered gait mechanics can cause or contribute to arthritis or other disability of the joints.  In this regard, the Board notes that Dr. G.B.'s reference to Ronald Valmassy's "Clinical Biomechanics of the Lower Extremity" is a reference to a text by a podiatrist, Ronald L. Valmassy, D.P.M.  The Board does not dispute or refute this podiatric theory; however, this is a podiatric theory, and not necessarily a theory of orthopedists, as discussed below.  In addition, and importantly, the evidence of record does not reflect that the Veteran had an altered gait for decades after separation from service.  The Board finds more credible the opinion of the IMO orthopedist, discussed below, that pes planus in this particular case has not caused or aggravated arthritis or other disability, if any, in the joints. 

Dr. G.B. noted that the Veteran's chronic back pain which progressed to his hip and knee pain was indicative that the effects of the flat feet are progressive in nature; however, his opinion ignores the clinical opinion from 1977 of sciatic nerve syndrome. 

In addition, in his June 2004 letter, Dr. G.B. stated that his findings were "pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which are not improved by orthopedic shoes or appliances."  The Board notes that this description is almost a verbatim quotation of the rating criteria provided in the VA Schedule for Rating Disabilities for the 50 percent rating for pes planus. See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Dr. G.B.'s use of the precise rating criteria language, rather than rendering his own findings on examination in his own words, affects the credibility of his report in that it indicates that he is attempting to obtain a certain rating for the Veteran, rather than objectively diagnose the Veteran.  See Caluza v. Brown, 7 Vet.App. 498 (1995).

Dr. R.F.M.

Dr. R.F.M., is shown by his signature block on his correspondence to be an orthopedic specialist.  In correspondence dated in April and October 2008, he stated that he has treated the Veteran for posterior tibial tendon dysfunction, acquired flatfoot, and talonavicular joint arthritis in his left foot.  Also of record, is correspondence regarding treatment.  He does not provide an etiology nexus between the Veteran's pes planus and the Veteran's arthritis. 

J.W. S.

September 2008 correspondence from Dr. J.W.S. reflects her opinion that the Veteran has "left posterior tibial tendon insufficiency, resulting in hindfoot valgus and pes planus that will require permanent bracing or surgery to prevent increasing deformity."  Also of record is a report of examination.  She does not provide an etiology nexus between the Veteran's pes planus and the Veteran's arthritis. 

VA records 1956 - 2011

An October 1956 VA Special Surgical and Orthopedic examination report reflects that the Veteran reported that he began to have low back pain in November 1954 but had no treatment or hospitalization for it and lost no time from his Army duties or from his present civilian job because of his back.  The examiner noted that the Veteran reported having begun to have trouble with his feet in basic training and having been supplied soon thereafter with arch supports, which helped "a great deal." The examiner stated as follows: 

It should be noted that the feet troubled him first and that his back began to trouble him after he had had the arch supports and for some time in the service.  Thus it need not be assumed that the distress in his back was caused by his feet since the feet were already under treatment. 

On examination, the Veteran's gait and posture were not grossly abnormal and the general orthopedic examination was completely normal.  Findings pertaining to the back were normal except for percussion tenderness over the various segments of the lumbar spine and complaint of distress at the lumbosacral level on lateral bending. The feet were quite flat but not rigid.  The diagnoses included weak foot, bilateral, severe, symptomatic; and compression deformity, L-4, cause underdetermined.  On the x-ray report pertaining to the lumbosacral spine, the radiologist noted the possibility of trauma as the cause for the compression deformity. 

A July 1965 VA Special Orthopedic examination report reflects diagnoses of osteoarthritis of the lumbar vertebra and wedging of the body of L4 on its anterior superior aspect, possibly old trauma, as seen on a February 1965 x-ray.  

In December 1977, the Veteran underwent VA Special Neurologic and Orthopedic examinations.  On the former, the examiner noted the Veteran's reported history of back pain since an injury in service with pain on and off over the years since.  He reported progressively more trouble with his back in the past two years.  He described a "hot wire" parasthesia to the right leg.  The examiner reviewed the November 1976 report from Dr. F.D.S. describing a right 5th lumbar neuropathy and x-rays showing a widening of the 4th lumbar and narrowing of the lumbosacral intervertebral spaces.  Findings on examination, including those pertaining to the Veteran's gait and station, were normal except for complaints of pain at 90 degrees of straight leg raising on the right and an absent right knee and ankle jerk.  The diagnosis was sciatic nerve syndrome, chronic, right, etiology unknown.  

On the Orthopedic examination, the examiner recorded the Veteran's reported history of an untreated back injury in service.  The examiner reviewed the x-rays from 1956 and 1965 and noted the compression deformity of L4 vertebra that had been attributed to possible trauma.  It was reported that the Veteran stated that until two years earlier he had never seen a doctor to receive any type of treatment for the back.  He reported pain radiating down the right leg in the previous six months and stated that he was diagnosed as having a narrowing in the 5th interspace.  On physical examination of the back, range of motion was full with some pain on extension and lateral bending.  Examination of the lower extremities revealed a normal gait; the Veteran could walk on his heels and toes without difficulty.  The diagnosis was low back pain by history with past x-ray evidence suggestive of L4 wedging deformity, which might have been due to trauma.  The examiner noted that he did not believe that the present problem was related to trauma.  He ordered further x-rays, which he noted in a handwritten addendum showed no wedging.  The findings on the December 1977 x-ray report pertaining to the lumbosacral spine were normal except for minute spur formations along the anterior bodies at the level of L4-L5. 

A February 1989 VA outpatient treatment record shows that the Veteran requested care for his left hip and knee, stating that he could hardly walk because his knee locked up, that he had had this condition for ten years, and that it had become worse in the last six months.  The examiner noted that the Veteran reported no history of trauma, no previous problem, and no treatment.  On examination, range of motion was good and circulation and sensation were negative.  The doctor's assessment was left knee pain, arthritis.  In November 1989, the Veteran was seen again by the same doctor whose assessment was arthritis. 

VA outpatient reports, dated from October 1992 to October 1996, show that the Veteran was seen by A. R.-M., M.D., on four occasions for requests for medication refills for arthritis.  He complained of pain and gave a history of arthritis involving the back, the knees, the hips, the feet, the ankles, the neck, and the shoulders.  No orthopedic or neurologic examinations were performed, and no x-rays were ordered or reviewed.  The doctor's assessment on the treatment reports was degenerative arthritis.  Although Dr. A.R.-M.'s assessment was degenerative arthritis on four outpatient reports dated from 1992 to 1996 when the Veteran reported for medication refills, the Board notes that the Veteran provided a history of arthritis involving nearly all his joints, including the ankles.  Dr. A.R.M.'s reports do not reflect that any orthopedic or neurologic examinations were performed or that any x-rays were ordered or reviewed during these outpatient visits.  Thus, it appears that Dr. A.R.-M.'s assessment was based primarily or entirely on the Veteran's history of arthritis.  Similarly, on an August 1992 outpatient treatment record, the Veteran complained of chronic left ankle pain and the diagnosis was left ankle pain, chronic. 

An August 1992 VA outpatient treatment report reflected that the Veteran was seen for complaints of chronic left ankle pain with a history of ankle sprains, none recent, and of complaints of arthritis of the right hip.  On examination, there was full range of motion of the left ankle with no swelling or erythema.  There was mild laxity of the ankle.  The diagnosis was left ankle pain, chronic, worse with prolonged weight bearing.  The examiner commented that the left ankle pain was "not related to flat feet."  

On a June 1994 VA Feet examination, the examiner noted that the Veteran did not currently wear special shoes or orthosis and had had no surgery on his feet.  The Veteran reported pain in the arches of his feet and aching pain and fatigue in the legs after prolonged standing or walking.  Objective findings revealed a normal gait, station, and heel and toe walk.  The Veteran could squat and arise.  There was severe bilateral pes planus and tenderness to palpation of the arches.  There was no swelling, redness, heat or weakness.  The diagnosis was bilateral pes planus, severe; chronic plantar fasciitis. X-rays of the feet were obtained to rule out degenerative joint disease.  The impression was radiographically normal feet. 

On January 3, 1997, VA x-ray studies of the Veteran's feet, knees, hips, and back were conducted.  R.H.B., M.D., Chief, Radiology Service, interpreted the x-rays and provided the following impressions regarding the feet: left pes planus and normal right foot.  Dr. R.H.B. noted that the knees and hips were normal, with no evidence of fracture, bone destruction, arthritis, loose body or soft tissue calcification of the knees and no evidence of fracture, bone destruction, arthritis or other bone or joint abnormality of the hips.  With regard to the lumbosacral spine, Dr. R.H.B.'s impression was degenerative arthritis of the lumbar spine with anterior wedging on the body of L4, possibly due to old trauma, and mild narrowing of the L3-4 interspace suggesting possible degenerative disc disease at this level. 

The next day, the Veteran underwent VA orthopedic examination pertaining to the feet, joints, and spine.  The examiner noted that he had reviewed the x-rays from the day before.  On examination, the Veteran walked without a limp and his gait was normal.  The examiner noted planovalgus deformities of both feet, left greater than right, when standing.  The function of the feet was normal; the Veteran could heel and toe raise without difficulty.  There were no secondary skin or vascular changes. Strength of the posterior tibialis tendon was full on the right and slightly weak on the left.  The diagnosis was mild bilateral flat feet deformity, left worse than right with some secondary weakness of the left posterior tibialis tendon. 

With regard to the knees and hips, the examiner noted that the Veteran complained of left knee pain when walking and of right leg pain from his low back.  He denied any significant injury to either knee and denied surgery to either knee.  He also denied any injury or surgery to the hips.  He complained mainly of pain in the right hip and some also in the left hip, especially when walking.  On examination, there was mild effusion, but no deformity of the left knee.  There was some mild pseudolaxity to varus and valgus with crepitus of range of motion of the left knee. The examiner's impression was mild degenerative joint disease of the left knee without radiographic changes, and normal hips with right hip pain being referred pain from his lumbar spine degenerative disease.  The examiner commented that the mild degenerative joint disease of the left knee could not be related etiologically to the Veteran's flat feet. 

With regard to the spine, the examiner noted that the Veteran reported no surgery or significant injury to the back.  The Veteran believed his back pain was coming from his flat feet.  He complained of low back pain with radiation to the right leg. Objectively, there were no postural abnormalities to the back, no fixed deformity, and the musculature was symmetrical and well developed.  There was no objective evidence of pain on motion during range of motion testing.  The back was neurologically intact.  The diagnosis was lumbar spine mild degenerative joint disease without evidence of previous injury.  The examiner noted that this "cannot be etiologically related to his flat feet." 

On a September 1997 VA Feet examination, the examiner noted that the Veteran had bilateral severe pes planus.  His gait was unremarkable, and there were no secondary skin or vascular changes.  The diagnoses were bilateral pes planus and chronic plantar fasciitis.  A September 1997 VA x-ray report showed a suggestion of widening of the space between the heads of the fourth and fifth metatarsal. This was relatively symmetrical bilaterally.  The joint spaces were maintained.  No fractures or dislocations were seen. The examiner's impression was as follows: "I cannot rule out some degree of swelling between the heads of the fourth and fifth metarsals of each foot.  This bilateral symmetry suggest that this is probably normal for this individual.  The appearance has not changed since [x-rays of] June 10, 1994.  The overall appearance of the feet remained stable." 

In August 2003, the Veteran underwent a VA Feet examination.  The examiner noted the Veteran's medical history, including that he had been treated for pes planus with various insoles and shoe inserts without good relief and that he no longer used any type of heel pads or orthotics because they simply "don't work."  The Veteran did not use any crutches, braces, canes, corrective shoes, or orthotics.  He had had no surgeries to his feet. 

On examination, the Veteran's gait was normal without use of assistive device. Evaluation of his standing alignment revealed pes planus bilaterally with 10 degrees of pronation angle bilaterally.  He was nontender upon palpation of the metatarsals. Sensation was decreased throughout the entire bilateral lower extremities to pinprick.  Muscle strength was 5/5 in bilateral ankle and knees.  There was no evidence of characteristic callosities.  There was no evidence of swelling.  There was no attenuation of pain with manipulation of the feet. Upon standing, there was no evidence of severe spasms or Achilles tendon tendonitis with manipulation.  The diagnoses were pes planus and degenerative joint disease, bilateral feet.  The examiner noted that pes planus no doubt caused the Veteran much discomfort.  He stated that the Veteran was able to ambulate without any type of assistive device or orthopedic shoe wear.  He was able to perform activities of daily living independently. 

The Veteran also underwent a VA examination in May 2010 with an addendum in November 2010, and in September 2011.  The May 2010 VA examiner (advanced practice nurse) opined as follows:

No causal connection found between Pes Planus and additional joint deterioration found in medical literature reviewed this date.  Bilateral hip, knee and [left] Ankle films with minimal to moderate DJD, which would be age appropriate for this patient of 76 years.  [Right] ankle films with soft tissue calcifications which may represent residual from previous old trauma, not related to Pes Planus.  L-spine films with moderate DDD.  It is unlikely that this level of DDD would result from Pes-Planus.  Patient worked in physically active occupation for 27 years after service until retirement in 1979 due to reported back condition. 

In the November 2010 VA addendum to the May 2010 VA examination report, the examiner noted that she had reviewed the opinions of the Veteran's private treatment providers.  The examiner also noted the following with regard to the private providers' opinions: 

[The private providers'] opinions appear to be based upon gait disturbances they feel may have been caused by the Veteran's Pes planus after examining him post 1997, some 30 years [sic] after his military service in the 1950s.  There is documentation in the patient's medical records of normal gait in 1977, some 20 years after his treatment for Pes Planus in service.  Current bilateral hip, knee, and [left] Ankle films with minimal to moderate DJD, in my opinion, which would be age appropriate for this patient of 76 years.  [Right] ankle films with soft tissue calcifications which may represent residual from previous old trauma not related to Pes Planus.  There is evidence in the patient's medical record of a spine injury at some time in the past as evidenced by compression [fracture] on 10-19-56 films and mild compression deformity on current L-spine films.  It is unlikely that this level of DDD would result from Pes-Planus.  Patient worked in physically active occupation for 27 years after service until retirement in 1979 due to reported back condition.

A September 2011 addendum reflects that the staff physician concurred with the opinion of the May 2010 VA examiner.  

In sum, the VA examiners' opinions are against a finding that there is a causal relationship between the Veteran's service-connected pes planus and his claimed degenerative joint disease of joints at issue.  The statements of the orthopedic physicians decades before the Veteran claimed service connection for a disability of multiple joints, and more recently, reflect that they did not associate the Veteran's complaints of pain in the joints of his lower extremities with his pes planus condition.  The October 1956 VA Orthopedic examiner noted, "it need not be assumed that the distress in his back was caused by his feet since the feet were already under treatment."  The July 1965 VA Orthopedic examiner associated the Veteran's back complaints with a specifically identified back disability--osteoarthritis of the lumbar vertebrae as seen on an x-ray--and did not associate it with the Veteran's pes planus, although both conditions were noted by the examiner.  Similarly, the VA Orthopedic examiner in December 1977 noted that the Veteran described a "hot wire" parasthesia to the right leg and examination findings included absent right knee and ankle jerks.  The diagnosis was sciatic nerve syndrome, the etiology of which was not pes planus but was "unknown". 

In January 1997, the VA records reflect that the knees and hips were normal, with no evidence of arthritis.  With regard to the lumbosacral spine, the impression was degenerative arthritis of the lumbar spine possibly due to old trauma, and mild narrowing of the L3-4 interspace suggesting possible degenerative disc disease at this level.  The examiner noted that the mild degenerative joint disease "cannot be etiologically related to his flat feet."  

The May 2010 examiner's report is against a finding that the Veteran's pes planus was causally related to his additional joint disease.

Independent Medical Opinion

In July 2009 the Board obtained an IME opinion from Dr. J.R.  Dr. J.R. reviewed the claims file, to include the medical information from the doctors noted above.  The report reflects Dr. J.R.'s status as Chairman, Division of Orthopedics, at a University's College of Osteopathic Medicine.  Dr. J.R. opined as follows:

It is my expert medical opinion that the patient's claim that the current disorders of the ankles, knees, hips, and lumbar spine, to particularly include degenerative joint disease are NOT caused by pes planus.  Furthermore, any of his affected joints have NOT been chronically worsened by his pes planus.  The rationale for this opinion is based upon the complete lack of evidence based medicine in the literature showing that there is a direct relationship between pes planus, especially flexible flat feet, and the formation and the causation of degenerative changes within the lower extremity and lumbar spine.  This opinion is based on an extensive literature search on Medline, PubMed as well as an OVID.  There are multiple anecdotal references to flat feet causing low back and leg discomfort, however there are no published evidence based medical articles indicating that flat feet actually causes degenerative changes in the lower extremity or the lumbar spine, nor causes exacerbation of pre-existing conditions in these regions.

In September 2009, Dr. J.R. provided an addendum to his July 2009 report.  In this opinion, he again referenced private medical opinions provided by the Veteran.  He opined that the opinions of doctors G.J.H., J.O.R., A.M.M., R.T.D., and G.B. did not provide any medical rationale or justification for the causation of arthritic changes.  He further stated:

The Veteran has been performing jobs which involve operating heavy machinery most of his life.  In addition, the records indicate the Veteran has been overweight all of his adult life.  Both, operating heavy machinery and being overweight, are known to contribute to formation of degenerative changes in the hips, knees, ankles, and low back.  The Veteran had had a compression fracture at some point in time in the 1950's which may cause degenerative changes to the lumbar spine.  Finally, as late as June 1994, the Veteran had a "normal gait and station" which is 40 years after his military service.  He had been treated for his flat feet with orthotic devices over the years.  Therefore, the Veteran's contention that his flat feet were causing an alteration in his gait which has caused the degeneration of his ankles, knees, hips and low back has no medical foundation as he had documented normal gait in the 1970s and as a late as 1994.  

It is my expert medical opinion that the patient's claim that the current disorders of the ankles, knees, hips, and lumbar spine, to particularly include degenerative joint disease are NOT caused by his pes planus.  Furthermore, any of his affected joints have not been chronically worsened by his pes planus.  

The Board notes that the Veteran separated from service in July 1956; thus, Dr. J. R.'s opinion that June 1994 is 40 years after his military service is incorrect, as it is 38 years.  Nevertheless, the Board finds that this two year difference is de minimus considering the more than 30 decades in total.   

Veteran

The Veteran testified at the July 1998 Board hearing that he was issued special shoes for his flat feet by VA and that the shoes would wear out every six months. He also stated that, when he walked at any distance, his feet and legs tingled and became numb.  He testified that he had no calluses on his feet.  With regard to the secondary service connection claims, he stated that he had arthritis in his feet and ankles that traveled up to his knees and progressively up to his back.  

In June 2004, the Veteran submitted a copy of what appears to be an identification label of a pair of shoes on which it was written that the first pair had been received in 1997 and the second pair in 1998.  He also submitted a yellow-highlighted excerpt from Footmaxx Product Line regarding wearing Footmaxx prescription orthotics.  The highlighted portion stated that some people experience a little discomfort in the lower back, hips, or knees when they wear the orthotics for a longer period of time then prescribed or recommended.  It was recommended that if this happened the length of time should be reduced, and then increased later.  It further noted that in all likelihood these symptoms would disappear 'fairly quickly as your body realigns itself more efficiently." 

The Veteran testified at a May 2008 Video Board hearing that his shoes wear on the inside and where his feet are turning out.  He further reported pain in his ankles, knees, hips, and back, that he has a tendency to fall, that he has a poor stance, and that he has numbness in his leg.  

Consideration of records and opinions

The Board has already discussed above why some of the clinical opinions lack probative value.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In evaluating the opinions of the numerous clinicians, the Board has considered the specialties and trainings of the clinicians, their review of the evidence, and their provided rationale.  The Board finds the opinion of Dr. J.R. to be more probative than the opinions of doctors specializing in internal medicine, podiatry, and rehabilitation or that of the advanced practice nurse.  As noted above, Dr. J.R. is the Chairman of the Division of Orthopedics, College of Osteopathic Medicine at a University.  In addition, he is a fellow in the American Osteopathic Academy of Orthopedics.  Orthopedics is "that branch of surgery which is especially concerned with the preservation and restoration of the function of the skeletal system, its articulations and associated structures."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Board finds that he is specially trained in the pertinent area of the medical field.  

Podiatry is "the specialized field that deals with the study and care of the foot, including its anatomy, pathology, medical and surgical treatment, etc." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board acknowledges that podiatrists do have the specialized knowledge to diagnosis and treat the Veteran's pes planus; however, their specialty does not necessarily extend as far as Dr. J.R.'s with regard to the other joints and bones of the body.  Thus, their opinions on the likely causes or aggravating factors of arthritis of the joints are accorded less probative weight than that of an orthopedist.  In this regard, the Board again notes that the private examiners failed to adequately discuss the Veteran's sciatic nerve syndrome diagnosis, his weight, his age, his back complaints years prior to any complaints or findings of altered gait, and his decades of employment as a mechanic, in providing their opinions.  

With regard specifically to the degenerative joint disease of the back, the Board notes that the fact that osteoarthritis of the lumbar spine was diagnosed so early is evidence which is against the Veteran's contention that osteoarthritis of the back today is the result of the wear and tear on the back from decades of walking with an altered gait from pes planus.  Moreover, the records have consistently described the Veteran's gait over several decades as "normal" or "unremarkable" or "without a limp".  This is not to say that they did not note "pronation" (a combination of movements resulting in lowering of the arch (Dorland's at 1363)) of the foot with weight bearing because of the pes planus.  However, they described the gait as "normal" throughout the years, not altered or limping, and they consistently have noted the lack of abnormal weight bearing callosities or other secondary skin changes of the feet expected to result from years of altered gait pressure.  (October 1956 VA examination: gait not grossly abnormal; December 1976 examination of Dr. F.D.S.: no abnormal weight bearing callosities; December 1977 VA Neurologic and Orthopedic examinations: gait and station normal; June 1994 VA examination: normal gait; January 1997 VA examination: walked without a limp and gait was normal and no secondary skin changes; September 1997 VA examination: gait unremarkable and no secondary skin changes; July 1998 testimony of the Veteran: no calluses on his feet; August 2003 VA examination: gait was normal without use of assistive devices.) 

The Veteran may sincerely believe that he has bilateral ankle disorder, DJD of the spine, bilateral hip DJD, and bilateral knee disability due to his service-connected bilateral pes planus; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation or aggravation.  The Board finds that the relationship between pes planus and degenerative joint disease of the lower extremities, and the reasons for cause or aggravation are not that which a layman is competent to provide an opinion.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. Espritu v. Derwinski, 2 Vet. App. 492 (1992).  The probative value of his opinion would, in any event, be outweighed by that of Dr. J.R. who clearly does have substantially more education, training and experience in matters of the relationships of disabilities.

The Board's previous denials were vacated by the Court in July 2001 because the Court found that the VHA physician had reached his conclusion without discussing evidence favorable to the Veteran, and in July 2007 because the independent medical opinion provider had relied on the prior VA opinion, may not have appreciated that the Veteran's pes planus was service connected, did not discuss evidence favorable to the Veteran, and had questioned the Court's remand orders.  

The Board notes that since the prior Court orders, the Court has held that a medical examiner's opinion need not discuss all evidence favorable to an appellant's claim when rendering an opinion.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).  See also Agostov v. Mansfield, and White v. Shinseki, 2009 WL 4018269 (November 23, 2009).  Nonetheless, the Board has now obtained medical opinions which do discuss the evidence favorable to the Veteran's claims.  The Board finds that the opinions upon which the Board relies do not have the same deficiencies originally noted by the Court.  

The opinion of Dr. J.R. discusses the evidence favorable to the Veteran, does not rely on the previous opinions which were held to be inadequate by the Court, and provides a rationale noting a lack of medical literature supporting the private opinions and the clinical evidence reflecting that the Veteran had a normal gait for decades post service.  

In addition, the opinion of VA examiner, M. P.-S., an advanced practice nurse, and concurred with by Dr. S.D, discusses the evidence favorable to the Veteran, does not rely on the previous inadequate opinions, and provides a rationale noting the Veteran's employment history and weight as contributors to his disabilities, his normal gait and station for decades after his military service, his treatment of his flat feet with orthotic devices over the years, the lack of causal connection found between Pes Planus and additional joint deterioration found in medical literature, and the Veteran's age.  Although M.P.-S. does not have the training and expertise of a podiatrist or orthopedist, she has provided a thorough rationale, concurred to by a physician, which the Board finds to have probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection because the second criterion for service connection on a secondary basis has not been met.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a bilateral ankle disorder claimed as secondary to service-connected pes planus is denied.

Entitlement to service connection for degenerative joint disease (DJD) of the spine claimed as secondary to service-connected pes planus is denied.

Entitlement to service connection for DJD of the hips claimed as secondary to service-connected pes planus is denied.

Entitlement to service connection for DJD of the knees claimed as secondary to service-connected pes planus is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


